Case: 20-2133    Document: 31    Page: 1   Filed: 02/11/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JOANNA E. HARTY,
                      Petitioner

                            v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                        2020-2133
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. NY-844E-20-0153-I-1.
                 ______________________

                Decided: February 11, 2021
                 ______________________

    JOANNA E. HARTY, Ridge, NY, pro se.

     DELISA SANCHEZ, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by JEFFREY B.
 CLARK, REGINALD THOMAS BLADES, JR., ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

    Before LOURIE, CHEN, and HUGHES, Circuit Judges.
Case: 20-2133     Document: 31      Page: 2     Filed: 02/11/2021




 2                                                 HARTY   v. OPM



 PER CURIAM.
     Ms. Joanna Harty appeals from a decision of the Merit
 Systems Protection Board (Board) upholding the Office of
 Personnel Management (OPM) decision denying her appli-
 cation for disability retirement benefits.          Because
 Ms. Harty alleges only factual error in the Board’s decision,
 for which we are without jurisdiction to review, we dismiss
 this appeal.
                         BACKGROUND
     Ms. Harty served as a mail clerk at the Internal Reve-
 nue Service (IRS) for a number of years before her removal
 on April 1, 2019. App’x at 2. 1 Ms. Harty alleges that dur-
 ing her performance of the duties of her job on August 22,
 2018, she injured her back while lifting a heavy “bucket of
 work.” Id. at 3. Following her removal, Ms. Harty sought
 disability retirement benefits from the IRS, submitting
 various doctors’ notes as supporting evidence, including
 one from three days after the alleged injury occurred (Au-
 gust 25, 2018), and a report from an MRI taken on May 23,
 2019. Id. at 2–3.
     OPM denied Ms. Harty’s claim for benefits on Novem-
 ber 1, 2019. App’x at 20. OPM determined that Ms. Harty
 did “not meet the criteria for federal disability entitlement
 and [is] not disabled within the meaning of the retirement
 law.” Id. In reaching this determination, OPM reasoned
 that “the medical evidence does not support [that
 Ms. Harty’s] medical condition is incompatible with either
 useful or efficient service or retention in the position of rec-
 ord.” Id. Ms. Harty sought reconsideration of this decision
 and OPM again denied Ms. Harty’s claim. See App’x at 23.




     1  Citations to App’x refer to the appendix submitted
 with the government’s brief.
Case: 20-2133     Document: 31     Page: 3    Filed: 02/11/2021




 HARTY   v. OPM                                             3



     Ms. Harty appealed the OPM denial to the Board,
 which likewise concluded that she had not met her burden
 of demonstrating her entitlement to disability retirement
 benefits. App’x at 4. The Board credited Ms. Harty’s testi-
 mony and evidence that she “remains in severe pain” after
 injuring her back “lift[ing] a heavy bucket of work.” Id. at
 4–5 (citing Ms. Harty’s testimony). Nonetheless, the Board
 concluded the entirety of the record evidence “does not sup-
 port a finding that her injury constituted a disability under
 the law . . . .” Id. at 5. The Board explained that the evi-
 dence before it, while demonstrating injury, did not demon-
 strate disability. See id. at 5–6. Moreover, the Board
 declined to credit the MRI, in part because the record “con-
 tains no medical evidence linking the MRI results to her
 claimed trauma.” Id. at 6. Ms. Harty appeals this denial
 decision to our court.
                         DISCUSSION
     On appeal, Ms. Harty asks the court to reconsider her
 claim for disability retirement benefits, including both the
 decision that she did not meet the standard to show that
 her injury constituted disability under the law and the
 Board’s refusal to credit her MRI. See Petitioner’s Br. at
 5–6.
      This court’s review of a claimant’s entitlement to disa-
 bility retirement benefits is very limited. We cannot review
 the factual underpinnings of a disability determination.
 See Lindahl v. Off. of Pers. Mgmt., 470 U.S. 768, 791 (1985)
 (citing 5 U.S.C. § 8347(c)). Under § 8347(c), factual “ques-
 tions of disability and dependency” are “final and conclu-
 sive and are not subject to review.” Whether substantial
 evidence supports the Board’s disability determination is
 not a challenge within this court’s jurisdiction. Baker v.
 Off. of Pers. Mgmt., 782 F.2d 993, 994 (Fed. Cir. 1986). We
 have jurisdiction to determine only “whether there has
 been a substantial departure from important procedural
 rights, a misconstruction of the governing legislation, or
Case: 20-2133    Document: 31      Page: 4   Filed: 02/11/2021




 4                                              HARTY   v. OPM



 some like error going to the heart of the administrative de-
 termination.” Lindahl, 470 U.S. at 791 (citation and inter-
 nal quotation marks omitted).
     Ms. Harty asks this court to reconsider the evidence
 she presented to the Board and to overturn the Board’s de-
 termination. This sort of re-weighing of evidence is pre-
 cluded by § 8347(c), and thus, this court is without
 jurisdiction to review her fact-based challenge. See id.
 Likewise, we cannot review Ms. Harty’s contention that
 the MRI evidence should be afforded more weight than the
 Board gave it. Such a determination falls squarely within
 the statute’s mandate that OPM is to determine all “ques-
 tions of disability and dependency.” § 8347(c). The record
 leaves little doubt that Ms. Harty suffers from back pain,
 but we lack the authority to consider her challenge to
 OPM’s and the Board’s fact findings that the submitted ev-
 idence did not demonstrate that “her injury constituted a
 disability under the law.” App’x at 5.
                        CONCLUSION
    Because Ms. Harty’s appeal raises only issues that are
 beyond this court’s jurisdiction, the case is dismissed.
                        DISMISSED
                           COSTS
     No costs.